DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 12/17/2020.

As for Applicant’s argument regarding independent claim 1: “Firstly, the Applicant submits that the assertion that the skilled person would even consider combining Oliaei and Lehrian appears to be based solely on hindsight. In particular, Lehrian appears to relate to schemes for toggling between certain types of commands such that a certain gesture made using a finger on a touch screen can be changed from one type of input to another, e.g., changing the meaning of a gesture on a touch screen from a move operation to a copy operation. Thus Lehrian relates to user interface implementations relating to what to do with touch-screen gestures. This is unrelated to Oliaei as it relates to gesture recognition systems.” (Remarks, page 6); examiner respectfully disagrees.  Oliaei teaches a touchscreen device containing acoustic sensors for gesture recognition.  Lehrian teaches a touchscreen device wherein acoustic sensors mat be used specifically for detecting the location of the user’s touch on the screen of the device.  It would be obvious to incorporate this specific feature of acoustic sensors into the touchscreen device of Oliaei and its acoustic sensors.

As for Applicant’s argument regarding independent claim 1: “Moreover, the examiner points to paragraph [0055] of Lehrian, which appears to list a number of different types of technology that may be used to detect touch inputs, amongst which "acoustic" is listed as but one of eight different options, none of which - and certainly not the acoustic option - is said to be preferential in any way. It is only with knowledge of the invention of present claim 1 that the skilled person might consider selecting the acoustic option 

As for Applicant’s argument regarding independent claim 1: “Notwithstanding the above, the Applicant notes that the examiner acknowledges that Lehrian fails to disclose "a processing arrangement configured to determine an input to the device from the in-plane position information only when the processing arrangement determines from the out-of-plane touch information that the input object is within the threshold distance of the surface". The examiner's reference then points back to Oliaei. This feature is one of those identified by the examiner as not being present in Oliaei as outlined above, and so the Applicant cannot follow this reasoning.” (Remarks, page 7); the reason that this limitation of claim 1 is indicated as not being taught by Oliaei is that the entire limitation is not taught by Oliaei – “the in-plane position information” is taught by Lehrian’s acoustic touch sensors.

As for Applicant’s argument regarding independent claim 1: “As outlined in our previous response, Oliaei requires turning off the entire device, rather than "a processing arrangement configured to determine an input to the device from the in-plane position information only when the processing arrangement determines from the out-of-plane touch information that the input object is within the threshold distance of the surface" as required by claim 1. None of the devices described in Oliaei as being switched off when 

Accordingly, independent claim 1 remains rejected.  The similarly recited independent claims 20 and 21 remain rejected as well.  The dependent claims also remain rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oliaei (US 2016/0091308 A1) in view of Lehrian (US 2016/0139799 A1).

Instant Claim 1: A system for detecting a user input to a device,  (“A gesture is identified based on the time sequence. Functions of a device are controlled according to the gesture.” (Oliaei, abstract)  The gesture of Oliaei corresponds to the input of the claim.)

the system comprising: a display arrangement arranged to provide a display on a surface;  (“According to at least one embodiment, an up/down hand swipe can control a brightness of a display, a volume, and/or other aspects of a device.” (Oliaei, paragraph 65))

an acoustic proximity sensing arrangement configured to produce out-of-plane touch information relating to whether an input object is within a threshold distance of the surface in a z-direction;  (“In non-limiting implementations, a MEMS acoustic sensor-based gesture recognition system can determine whether an object(s) is within a threshold distance (e.g., close proximity) of the system or whether the object(s) are outside of the threshold distance.” (Oliaei, paragraph 30))

Oliaei does not explicitly teach the following limitations of this claim:

an acoustic position sensing arrangement configured to produce in-plane position information relating to a position of the input object on the surface in an x-direction and a y-direction;
and a processing arrangement configured to determine an input to the device from the in-plane position information only when the processing arrangement determines from the out-of-plane touch information that the input object is within the threshold distance of the surface.

In the same field of endeavor, however, Lehrian does disclose acoustic position sensing for a computing device.)

an acoustic position sensing arrangement configured to produce in-plane position information relating to a position of the input object on the surface in an x-direction and a y-direction;  (“Touch I/O device 1001 (fig 6) may be configured to detect the location of one or more touches or near touches on device 1001 based on capacitive, resistive, optical, acoustic, inductive, mechanical, chemical measurements, or any phenomena that can be measured with respect to the occurrences of the one or more touches or near touches in proximity to device 1001.” (Lehrian, paragraph 55)
“The computer 1202 includes a processing unit 1204, a system memory 1206, sensor(s) 1235 (e.g., acoustic sensor(s), pressure sensor(s), temperature sensor(s), etc.), and a system bus 1208.” (Oliaei, paragraph 103)  When incorporating the feature of Lehrian, the acoustic sensor 1235 of Oliaei may similarly produce touch input location information.)

and a processing arrangement configured to determine an input to the device from the in-plane position information only when the processing arrangement determines from the out-of-plane touch information that the input object is within the threshold distance of the surface.  (“In another example, embodiments disclosed herein can be incorporated in wearable electronics, such as headphones (e.g., turn on/off based on proximity).” (Oliaei, paragraph 78)  The device of Oliaei only determines an input to the device if the device has been switched on – meaning the user’s finger is within a threshold distance from the device.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the display device as taught by Oliaei; with the device as taught by Lehrian, wherein the device’s acoustic sensors can determine the user’s touch position.  Such a combination involves incorporating a specific feature of the acoustic sensors of Lehrian into the acoustic sensors of Oliaei in order to provide the capability of the acoustic sensors of Oliaei having the additional capability of being able to determine touch position.


Instant Claim 3: The system as claimed in claim 1, wherein the acoustic position sensing arrangement is operated in a first mode if the processing arrangement determines from the touch information that the input object is within the threshold distance of the surface but is operated in a second mode if the processing arrangement does not determine from the touch information that the input object is within the threshold distance of the surface,  (“In an aspect, home appliances can include irons (which can turn on/off based on proximity detection), power tools, personal electronics, refrigerators (e.g., selecting ice or water from a dispenser, etc.), coffee machines (or other beverage machines which can select a liquid, size, temperature, etc.), robotic vacuum machines (which can navigate around objects based on proximity detection), and the like.” (Oliaei, paragraph 87)  The on/off modes of Oliaei in response to proximity detection correspond to the first mode and second mode of the claim, respectively.)

wherein the second mode consumes less power than the first mode.  (The above citation from paragraph 87 of Oliaei teaches that the power of a device may be off when the user is not detected as being within a proximity of the device.  The power being off means the device is using less power than when it is on.)


Instant Claim 4: The system as claimed in claim 3, wherein the acoustic position sensing arrangement is disabled in the second mode.  (“The computer 1202 (fig 12) includes a processing unit 1204, a system memory 1206, sensor(s) 1235 (e.g., acoustic sensor(s), pressure sensor(s), temperature sensor(s), etc.), and a system bus 1208.” (Oliaei, paragraph 103)  Therefore, multiple types of sensors can be used in the device of Oliaei.  No one sensor need be active at all times.)


Instant Claim 5: The system as claimed in claim 3, wherein the acoustic position sensing arrangement is arranged to determine whether a user is within a second threshold distance of the surface.  (“In non-limiting implementations, a MEMS acoustic sensor-based gesture recognition system can determine whether an object(s) is within a threshold distance (e.g., close proximity) of the system or whether the object(s) are outside of the threshold distance.” (Oliaei, paragraph 30))


Instant Claim 6: The system as claimed in claim 5, arranged to disable the display arrangement unless a user is detected within the second threshold distance.  (“In an aspect, home appliances can include irons (which can turn on/off based on proximity detection), power tools, personal electronics, refrigerators (e.g., selecting ice or water from a dispenser, etc.), coffee machines (or other beverage machines which can select a liquid, size, temperature, etc.), robotic vacuum machines (which can navigate around objects based on proximity detection), and the like.” (Oliaei, paragraph 87)  If the device 


Instant Claim 7: The system as claimed in claim 1, further comprising a tap sensor attached or acoustically coupled to the surface and arranged to determine when the input object comes into physical contact with the surface from one or more surface vibrations produced when the input object comes into physical contact with the surface.  (“The computer 1202 (fig 12) includes a processing unit 1204, a system memory 1206, sensor(s) 1235 (e.g., acoustic sensor(s), pressure sensor(s), temperature sensor(s), etc.), and a system bus 1208.” (Oliaei, paragraph 103)  The pressure sensor of Oliaei corresponds to the tap sensor of the claim.)


Instant Claim 8: The system as claimed in claim 7, operable in an active mode and in a power-saving mode, wherein the system is arranged to switch from the power-saving mode to the active mode when the tap sensor determines that the input device has come into contact with the surface.  (“In an aspect, home appliances can include irons (which can turn on/off based on proximity detection), power tools, personal electronics, refrigerators (e.g., selecting ice or water from a dispenser, etc.), coffee machines (or other beverage machines which can select a liquid, size, temperature, etc.), robotic vacuum machines (which can navigate around objects based on proximity detection), and the like.” (Oliaei, paragraph 87)  The on/off modes of Oliaei in response to proximity detection correspond to the active mode and power-saving mode of the claim, respectively.)


Instant Claim 9: The system as claimed in claim 1, arranged such that the acoustic sensing arrangement is operable in a low-power mode wherein it only checks for presence of a user in the vicinity of the surface.  (“In an aspect, home appliances can include irons (which can turn on/off based on proximity detection), 


Instant Claim 10: The system as claimed in claim 1, further comprising a communication interface arranged to communicate the input to an external device.  (“In an aspect, an externally stored history can be communicated to other devices associated with the user to calibrate gesture recognition across devices (e.g., a user's smart phone, tablet computer, e-reader, etc.).” (Oliaei, paragraph 86)  Therefore, the device of Oliaei does contain a communication interface for communicating with external devices.)


Instant Claim 11: The system as claimed in claim 1, wherein the acoustic position sensing arrangement comprises an ultrasonic sensor comprising at least one ultrasonic transmitter arranged to transmit ultrasonic signals and at least one ultrasonic receiver arranged to receive said transmitted ultrasonic signals reflected by the input object.  (“In various embodiments, transmitter(s) 120 (fig 1) can be configured to generate ultrasound pulse signals at frequencies determined according to properties of sensor(s) 110, such as sensitivity, power consumption, and the like. For instance, each of receiver(s) 130 can have different ranges of sensitivity.” (Oliaei, paragraph 42))


Instant Claim 12: The system as claimed in claim 11, wherein the acoustic position sensing arrangement comprises a plurality of ultrasonic receivers and is arranged to determine the position of the input object based on a difference in time of flight of ultrasonic signals received by the plurality of ultrasonic receivers corresponding to the same ultrasonic signal transmitted by the ultrasonic transmitter.  (“In another aspect, the method can comprise receiving signals, via a plurality of receivers, reflected from the object. Times associated with each of the receivers receiving the signals then not receiving the signals are determined.” (Oliaei, paragraph 7))


Instant Claim 13: The system as claimed in claim 11, wherein the acoustic position sensing arrangement is arranged to detect the presence of the user.  (“When an object is not in field of detection 232/242 (fig 2), the acoustic sensor 230/240 can respectively detect the object as far or not near.” (Oliaei, paragraph 50))


Instant Claim 14: The system as claimed in claim 13, arranged to: transmit one or more ultrasonic probe signals into a local environment around the system; receive one or more reflections of the ultrasonic probe signals; and determine from said reflected ultrasonic probe signals if the user is present.  (“Moreover, an exemplary method for detecting a gesture using a device having MEMS acoustic sensors and configured is described. The method can comprise generating acoustic signals, via a transmitter, for reflection off an object.” (Oliaei, paragraph 7))


Instant Claim 15: The system as claimed in claim 14, arranged to compare one or more properties of the reflected ultrasonic probe signals with one or more templates to determine if the user is present.  (“However, in some embodiments, receivers 130 (fig 1) can be unidirectional and positioned to determine a presence or proximity of an object in a determined direction as described in various embodiments disclosed herein.” (Oliaei, paragraph 39)  The time sequence of the received signals of Oliaei corresponds to the property of the claim.)


Instant Claim 16: The system as claimed in claim 1, configured to ignore objects other than the input object.  (“Further, traditional gesture detecting devices can be negatively affected by light, temperature, characteristics of objects/surfaces, and the like.” (Oliaei, paragraph 26)  Therefore, Oliaei’s gesture detecting device is not negatively affected by surfaces, for instance.)


Instant Claim 17: The system as claimed in claim 1, further comprising an optical position sensing arrangement configured to: transmit an optical signal; receive a reflection of said optical signal; and produce additional position information relating to the position of the input object on the surface from a time difference between said transmission of the optical signal and said reception of the reflection of the optical signal; wherein the processing arrangement is configured to determine the input to the device from both the position information produced by the acoustic position sensing arrangement and the additional position information produced by the optical position sensing arrangement.  (“Traditional gesture detection devices typically involve IR sensors, light sensors, or cameras.” (Oliaei, paragraph 26)
“It is noted that sensors of auxiliary sensor(s) 352 (fig 3) can be configured to perform one or more tasks, such as determining a level or change in ambient light, determining direction of an object in motion, determining distance of an object, detecting motion of system 300, tracking an object, determining a position of an object, detecting speech, and the like.” (Oliaei, paragraph 53)  Therefore, a light (optical) sensor may be used by Oliaei as well.)


Instant Claim 18: The system as claimed in claim 1, wherein the system is housed in a common housing.  (Referring to fig 4 of Oliaei, the device contains a housing.)


Instant Claim 20: (Method claim 20 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)


Instant Claim 21: A non-transitory, computer-readable medium comprising instructions that, when executed on a suitable processor, cause the processor to execute a method of detecting a user input to a device,  (“To that end, the one or more processors can execute code instructions stored in memory, for example, volatile memory and/or nonvolatile memory.” (Oliaei, paragraph 33)  The memory of Oliaei corresponds to the computer-readable medium of the claim.)

	(The remainder of claim 21 is substantially identical to claim 1, and thus, is rejected under similar rationale.)



Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oliaei, in view of Lehrian, and further in view of Ikeda (US 2017/0031530 A1).

Insant Claim 2: The system as claimed in claim 1, wherein the display arrangement comprises a projector arranged to project the display onto the surface.  (Oliaei teaches the device in accordance with claim 1, but does not disclose a projector.  However, in a related field of endeavor, Ikeda teaches a projector used to project a display onto a surface: “In the example illustrated in FIG. 1, for example, the output unit 130a is provided above the table 140a to be suspended from a ceiling. When the output unit 130a is configured of a projector, the output unit 130a projects information to the top surface of the table 140a.” (Ikeda, paragraph 345)
“The user using the information processing system 100a (fig 1) can place his or her finger or the like on the table 140a to manipulate information displayed on the table 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the display device as taught by Oliaei; with the device as taught by Ikeda, wherein the device projects a display onto other surfaces.  Such a combination involves incorporating a known feature (Ikeda) into a known device in order to provide the capability of projecting the display onto a larger surface than the display contained within the device.


Instant Claim 19: The system as claimed in claim 1, wherein a size of the display is user-configurable.  (Referring to fig 1 and fig 4 of Ikeda, the display has a different size in each case.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Yaron Cohen/
Examiner, Art Unit 2626